818 So.2d 543 (2002)
Reggie ROBINSON, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-5150.
District Court of Appeal of Florida, Second District.
January 18, 2002.
*544 COVINGTON, Judge.
Reggie Robinson appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Robinson claimed that the Department of Corrections awarded him less jail time credit than the trial court ordered. We affirm because this claim cannot be brought in a rule 3.800(a) motion. Robinson must first exhaust his administrative remedies with the Department of Corrections. See Clements v. State, 761 So.2d 1245 (Fla. 2d DCA 2000). If he is not satisfied with the ruling of the Department, he can then file a petition for writ of mandamus with the appropriate circuit court. See Newsome v. Singletary, 637 So.2d 9 (Fla. 2d DCA 1994).
Affirmed.
FULMER and SILBERMAN, JJ., Concur.